Citation Nr: 1505948	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  12-27 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to an effective date prior to June 29, 2001 for the award of service connection for coronary artery disease.  

2.  Entitlement to higher initial ratings for coronary artery disease rated at 10 percent from June 29, 2001 and at 60 percent from August 1, 2005.  

3.  Entitlement to an effective date prior to August 1, 2005 for the award of special monthly compensation at the housebound rate.
 

REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel
INTRODUCTION

The Veteran had active service from October 1967 to May 1970, February 1972 to February 1975, and June 1975 to March 1977.  He served in Vietnam from May 1968 to May 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, that granted service connection for coronary artery disease and assigned a 10 percent rating from June 29, 2001 and a 60 percent rating from June 30, 2010.  A March 2013 rating decision assigned the 60 percent rating to the service-connected coronary artery disease from August 1, 2005.  

A March 2013 rating decision granted entitlement to special monthly compensation at the housebound rate from August 1, 2005.  The Veteran's attorney filed a notice of disagreement with this decision in April 2014.  However, the requisite statement of the case has not been issued in response.  Under these circumstances, a Statement of the Case should be issued.  The Board is required to remand, rather than refer, this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to higher initial ratings for coronary artery disease rated at 10 percent from June 29, 2001 and at 60 percent from August 1, 2005, and entitlement to an effective date prior to August 1, 2005 for the award of special monthly compensation at the housebound rate are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from May 1968 to May 1970 and has a covered herbicide disease.  

2.  No formal or informal claim for entitlement to service connection for ischemic heart disease or coronary artery disease that was received by VA prior to June 29, 2001.  


CONCLUSION OF LAW

The criteria for an effective date prior to June 29, 2001 for the award of service connection for coronary artery disease are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.400, 3.816 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Veteran's claim for an earlier effective date arises from his disagreement with the assigned effective date of June 29, 2001, for the grant of service connection for coronary artery disease.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, the Board finds that a May 2011 letter fully satisfied the notice requirements in this case and addressed the downstream elements of service connection including effective date.  In addition, it is clear from the Veteran's communications that he is cognizant as to what is required of him and of VA.  

The RO has obtained service, VA, and private treatment records, and these records have been associated with the claims file.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  There is no indication that any additional, pertinent records are outstanding and not associated with the claims file; and neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the effective claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Law and Analysis

In general, the effective date for the grant of service connection based upon an original claim or a claim reopened after final disallowance is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b).

There are also some exceptions to the regulations set forth in 38 C.F.R. § 3.400.  First, if compensation is awarded pursuant to a liberalizing law, the effective date of such award shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  Moreover, if a claim is reviewed, upon the Veteran's request, more than one year after the effective date of the liberalizing law or VA issue, benefits may be authorized for only a period of one year prior to the date of receipt of the request for review.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114, 3.400(p); McCay v. Brown, 9 Vet. App. 183 (1996), aff'd 106 F.3d 1577 (Fed. Cir. 1997).

A second exception to the regulations regarding effective dates for disability compensation involves those Veterans who qualify as eligible under 38 C.F.R. § 3.816.  See also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal., May 2, 1989).  Under that regulation, a Nehmer class member is a Veteran who served in the Republic of Vietnam and who has a "covered herbicide disease."  See 38 C.F.R. § 3.816(b).

The Board finds that because service connection for coronary artery disease was granted based on the Veteran's presumed exposure to herbicides while serving in the Republic of Vietnam, he is a Nehmer class member as is contemplated under 38 C.F.R. § 3.816(b).

The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation for a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease which in this case is August 31, 2010 (the effective date of the regulation establishing presumptive service connection for ischemic heart disease).  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2). 

In this case, the disability at issue is coronary artery disease or ischemic heart disease, which was added as a presumptive disability August 31, 2010.  As such, the issue is whether a formal or informal claim for ischemic heart disease was received by VA between May 3, 1989 and August 31, 2010.

The Veteran and his attorney argue that an effective date earlier than June 29, 2001 is warranted for the award of service connection for coronary artery disease.  In a May 2014 statement, the Veteran and his attorney indicated that the Veteran filed a claim for service connection for a low back disability and as part of the adjudication process, treatment records were obtained.  The attorney noted that these treatment records showed that the Veteran had a lacunar infarct in November 1995 and the lacunar infarct resulted from occlusion of a penetrating artery.  The attorney noted that the Veteran was hospitalized at the Waco VA medical center in April 1997 for a transient ischemic attacks and a June 1997 VA treatment record indicated that the Veteran's transient ischemic attacks placed him at risk for peripheral artery disease.  The attorney argued that the peripheral vascular disease was caused by arteriosclerosis.  The attorney also noted that an October 1997 report from Dr. Peter Louis shows a diagnosis of hypertensive cardiovascular disease which developed from the Veteran's September 1995 stroke and cerebrovascular accident with mild weakness of the right lower extremity.  The attorney noted that a medical evaluation dated in November 1997 for Social Security Administration noted a history of ischemic stroke in 1995 and diagnoses of systemic arterial hypertension and cerebrovascular disease.  The attorney argued that based upon this evidence, service connection for coronary artery disease should be awarded from September 1, 1995 and a 60 percent rating should be assigned from that date.  The attorney argues that September 1, 1995 is the earliest notation of the Veteran's coronary artery disease.  See the May 2014 letter from the attorney.  

The Veteran and his attorney assert, in essence, that the treatment records showing diagnoses of transient ischemic attacks, hypertension and hypertensive cardiovascular disease are earlier claims for service connection for coronary artery disease and therefore, the effective date for the award of service connection for coronary artery disease should be in September 1995.  

In this case, there is no indication that VA denied compensation for coronary artery disease in any decision issued between September 25, 1985 and May 3, 1989.  The claim for service connection for coronary artery disease was first denied in a September 2005 decision.  

A February 2012 rating decision granted service connection for coronary artery disease from June 29, 2001.  The RO afforded the Veteran considerable benefit of the doubt and found the June 29, 2001 Board remand was a claim for service connection for coronary artery disease and this claim was considered to be pending before VA between May 3, 1989 and August 31, 2010.  Pursuant to 38 C.F.R. § 3.816, in this situation, the effective date of the award will be the date such claim was received by VA or the date the disability arose, whichever is later.  38 C.F.R. § 3.816.  The RO used the date of receipt of this claim, the later date, as the effective date for the award of service connection for coronary artery disease.  The Board notes that the RO had found the earliest evidence of a diagnosis of coronary artery disease was in May 2001.  See the September 2005 rating decision in which the RO indicated that VA treatment records from the Dallas VA medical center showed a diagnosis of coronary artery disease in May 2001.  Although the disability arose prior to the date of claim, the date of VA's receipt of the claim controls the assignment of the effective date here and, accordingly, the proper effective date is correctly June 29, 2001.   

The Board has reviewed all the communications and treatment records in the file and finds that no document that may be reasonably interpreted as a formal or informal claim for service connection for coronary artery disease or ischemic heart disease that was received prior to June 29, 2001.  

The terms "claim" and "application" refer to formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).  A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or a person acting as next friend of the claimant who is not sui juris, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2014). 

In Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009), the Court has held that an informal claim must be (1) a communication in writing that (2) expresses an intent to apply for benefits, and (3) identifies the benefits sought.  See also Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate original claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").

To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  The Court has held that the failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error.  Lalonde v. West, 7 Vet. App. 537 , 380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Court has held, however, that the Board is not required to "conjure up issues that were not raised by the appellant."  Brannon v. West, 12 Vet. App. 32 (1998).  Moreover, the mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Likewise, the mere presence of a disability does not establish intent on the part of the Veteran to seek service connection for that condition.  KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).

Review of the record shows that there is no indication that the Veteran filed a claim for service connection for ischemic heart disease or coronary artery disease, either formal or informal, prior to June 29, 2001.  The record shows that the Veteran had filed a formal claim for service connection for a low back disability and this claim was received on April 25, 1986.  The Veteran filed an informal clam for service connection for post traumatic stress disorder (PTSD) and this claim was received on January 21, 1997.  On June 2, 1998, a letter from Social Security Administration (SSA) that indicated that the Veteran was found to be disabled was received at the RO; the letter did not identify the SSA disability.  The Veteran filed an informal claim for nonservice-connected pension due to gullian barre syndrome, chronic back pain, and low bone density and this claim was received on October 26, 1998.  On November 10, 1998, the Veteran's formal claim for PTSD, a back disability and "OST" was received at the RO.  On April 9, 1999, the Veteran's informal claim for an increased rating for PTSD was received at the RO.  None of the communications cited to above indicate an intent to apply for service connection for ischemic heart disease.  He did not mention or address ischemic heart disease or coronary artery disease in any of these claims or in any other documents received prior to June 29, 2001.  The first indication of an intent to file a claim for a disability due to exposure to herbicides was in June 5, 2005 when the Veteran filed a claim for service connection for diabetes mellitus type 2.  On July 27, 2005, the Veteran's claim for service connection for disabilities due to exposure to herbicides was received at the RO.   

The Board finds that the VA examination reports and treatment records and the private medical records including the records dated in 1995 showing a diagnosis of hypertensive cardiovascular disease, cannot be construed as a claim of service connection for coronary artery disease or ischemic heart disease.  

The Veteran's attorney argues that medical evidence dated in 1995 shows a diagnosis of hypertensive heart disease.  For purposes of § 3.309(e), the term ischemic heart disease was specifically noted to not include hypertension.  See 38 C.F.R. § 3.309(e), Note 2 (the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.).  The Board also notes that when the private medical evidence dated in 1995 was submitted, the Veteran and his representative did not show any intent to file a claim for service connection for coronary artery disease or ischemic heart disease.  Medical evidence alone without an intent to apply for benefits does not establish a claim.  Id.  The Board emphasizes that a veteran is required to file a claim to obtain benefits and that, at a minimum, the veteran must identify the benefit sought in such a claim.  See 38 C.F.R. §§ 3.151, 3.155; see also Kessel v. West, 13 Vet. App. 9 (1999).  

In Kessel, the appellant submitted medical evidence in conjunction with another claim, in which a physician medically related the appellant's unequal pupil size to an injury in service.  Id. at 22.  The appellant argued that the Board should have adjudicated a claim of service connection for unequal pupil size.  Id.  However, the Court found that medical evidence alone without an intent on the part of the appellant to file for benefits, was not sufficient evidence of an informal claim.  Id. at 22-23.  The Court indicated that examination or hospitalization records may be considered informal claims if there is first a prior allowance or disallowance of a former claim and cited to 38 C.F.R. § 3.157(b) and Crawford v. Brown, 5 Vet. App. 33 (1993).  Id. at 23. 

In the present case, there had not been a prior allowance or disallowance of a claim of service connection for coronary artery disease prior to the September 2005 decision, and therefore, any examination reports or treatment records could not be accepted as an informal claim.  The mere presence of medical evidence does not establish intent on the part of the veteran to seek service connection for a condition.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment, does not establish a claim, to include an informal claim, for compensation.  Thus, the VA treatment records and the private medical records alone cannot be considered to be a claim of service connection for coronary artery disease.  As noted, during the time period prior to June 29, 2001, the documents submitted by the Veteran do not evidence an intent to file for compensation benefits for coronary artery disease or ischemic heart disease and cannot be construed an informal claim for compensation benefits for coronary artery disease.  For these reasons, the Board finds that the claim for entitlement to an effective date prior to June 29, 2001 for the award of service connection for coronary artery disease is denied. 


ORDER

An effective date prior to June 29, 2001 for the award of service connection for coronary artery disease is denied.


REMAND

Regarding the claim for higher ratings for coronary artery disease, during the pendency of this appeal, a March 2013 rating decision assigned the 60 percent rating to the service-connected coronary artery disease from August 1, 2005.  The decision references VA treatment records dated from May 2011 to January 2013 in the decision.  Such treatment records are not associated with the claims file to include the virtual VA or VBMS files.  VA treatment records dated to May 2010 are associated with the claims file.  

The AOJ should obtain the Veteran's VA treatment records from the VA Healthcare System dated from May 2010.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

A March 2013 rating decision granted entitlement to special monthly compensation at the housebound rate from August 1, 2005.  The Veteran's attorney filed a notice of disagreement with this decision in April 2014.  However, the requisite statement of the case has not been issued in response.  Under these circumstances, a Statement of the Case should be issued.  The Board is required to remand, rather than refer, this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the issue of entitlement to an effective date prior to August 1, 2005 for the award of special monthly compensation at the housebound rate is remanded for issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the copies of clinical records from the VA Healthcare System dated from May 2010 to present.  

2.  Issue a Statement of the Case for the issue of entitlement to an effective date prior to August 1, 2005 for the award of special monthly compensation at the housebound rate.  Only if the Veteran perfects an appeal should the claim be certified to the Board.

3.  Readjudicate the issue of entitlement to a higher initial ratings for coronary artery disease rated at 10 percent from June 29, 2001 and at 60 percent from August 1, 2005 in light of all of the evidence of record.  If the benefits sought on appeal remain denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


